DETAILED ACTION
This office action is in response to the amendment filed  April 20, 2021 
Claims 1-9 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed April 20, 2021 have been considered bit are moot in view of the new grounds of rejection herein.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over “Slavin” (US PG Publication 2013/0007721) in view of “Matsuura” (US PG Publication 2018/0157470). 



Regarding Claim 1, Slavin teaches: 
1. An information processing apparatus comprising: a memory; (e.g. 210, 222, Fig. 2) and a processor  (CPU 202, Fig. 2) coupled to the memory and the processor configured to:
specify, based on a source code, an N-dimensional variable-lenqth array, an instruction for storing units of data in the N-dimensional variable-lencth array, and an instruction for successively accessing the units of data in the N-dimensional variable-length array; (See Slavin ¶¶18-19 describing in response to source code declaring e.g. a two-dimensional variable sized array, dynamically allocating the array in memory where the size of the array is determined at run-time (e.g. ¶14) to allocate the array in memory; See further (¶36 “A dynamic overlay provides a method for overlaying a dimensional structure or view on a contiguous memory region starting at a provided base address pointer.  The pointer must be a valid reference to within a currently allocated or safely accessible memory region.”)

when source code includes the instruction for storing units of data in an area of an N-dimensional variable-length array (N being an integer and a value of N being equal to or greater than 2), generate object code in the memory to cause the units of data to be stored in an area of the N-dimensional fixed-length array instead of the area of the N-dimensional variable-length array; (See Slavin ¶¶18-19 describing in response to source code declaring e.g. a two-dimensional variable sized array, dynamically allocating the array in memory where the size of the array is determined at run-time (e.g. ¶14) to allocate the array in memory; See further (¶36 “A dynamic overlay provides a method for overlaying a dimensional structure or view on a contiguous memory region starting at a provided base address pointer.  The pointer must be a valid reference to within a currently allocated or safely accessible memory region.”) [Here, Slavin teaches a technique for allocating storage for a variable length array in memory in response to source code by the compiler which creates a dynamic overlay structure. This overlay structure is of the same N dimensions and a defined size (see further Fig, 1, ¶38) and used to map the storage onto a one-dimensional array]

 and when the source code includes the instruction for successively accessing the units of data stored in the area of the N-dimensional variable-length array, generate the object code in the memory to cause the units of data stored in the area of the N-dimensional fixed-length array to be stored contiguously in an area of a one-dimensional fixed-length array.  (See Multi-dimensional and contiguously stored versions of array in Fig. 1, See further “In hardware, memory is accessed as one-dimensional contiguous storage that is indexed by the memory address.  In C, a base address is provided for an allocated region of memory, and then one-dimensional array access can be achieved by adding an index offset (scaled by the array element size) to the base address.  If the base address is a memory pointer referenced by an array identifier in the C code, and if the type of data pointed to by the pointer is declared as the array element type, then the size of the elements are known at compile time.  This allows the compiler to generate machine code to allow array elements to be accessed using a one-dimensional index without knowing anything about the size of the array.” See further ¶¶18-24 describing index overall) 

Slavin does not explicitly teach, but Matsuura teaches: 
 generate an intermediate language representation based on the source code;  (See Matsuura ¶¶54-55 “The intermediate code generation unit 133 analyzes the source code read out by the file input unit 132, and converts the source code to an intermediate code described in an intermediate language utilized in the compiler 130, and stores the intermediate code in the intermediate code memory unit 134.  The analysis of the source code includes lexical analysis, syntax analysis, semantic analysis, and the like.  The intermediate code memory unit 134 is a memory region allocated in the RAM 102 to store the intermediate code.“
 [0055] The optimization unit 135 optimizes the intermediate code stored in the intermediate code memory unit 134, in order to improve the execution speed.  The optimization unit 135 includes an analysis unit 136 and an optimization execution unit 137.  The analysis unit 136 decides an optimization method by analyzing the intermediate code.” 
In addition, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the application to combine the teachings of Slavin and Matsuura as each is 
regions are discontiguous, the execution efficiency becomes lower, due to 
decrease in cache efficiency, than when the memory region are contiguous…” and provides optimization techniques for addressing some of the recognized inefficacies. (¶11). 

Independent claims 7 and 9 are rejected on the same basis as claim 1 above. 


Regarding the dependent claims, Slavin further teaches: 
2. The information processing apparatus according to claim 1, wherein the memory stores address information indicating addresses at which the units of data are stored, (¶36 “A dynamic overlay provides a method for overlaying a dimensional structure or view on a contiguous memory region starting at a provided base address pointer.  The pointer must be a valid reference to within a currently allocated or safely accessible memory region.”)
and the processor generates the object code to refer to the memory storing the address information, to specify locations in which the units of data are stored in the area of the N-dimensional fixed-length array, and to cause the units of data stored in the specified (¶24 “The index mapping approach performs calculations on sets of indices to map them onto an equivalent single index used to access an element from the one-dimensional array memory.  In this case, an additional multiply is required for each additional array dimension.”)

Claim 8 is rejected on the same basis as claim 2 above. 

3. The information processing apparatus according to claim 2, wherein the processor generates the object code to refer to the memory storing the address information, to calculate a total data length of the units of data stored in the area of the N-dimensional fixed-length array, and to secure an area 26Atty. Dkt. No.: 18-00758 of the calculated total data length as the area of the one-dimensional fixed- length array before storing the units of data stored in the area of the N- dimensional fixed-length array.  (See e.g. ¶17 “The sizeof(&lt;element_type&gt;) expression obtains the size of each array element in bytes from the element type. This value is stored for use as a handle to the allocated memory.  The memory is dynamically allocated.  In other words, at run-time, an amount of memory is requested and then allocated.  A handle is a value that can be used to selectively access an object as a whole (in this case, the object is the allocated memory).”)

(See e.g. ¶11 “An 
array identifier contains a pointer to the base address of the array in memory.  
The base address is the memory address of the first element in the array.” And see further ¶17 ““The sizeof(&lt;element_type&gt;) expression obtains the size of each array element in bytes from the element type. This value is stored for use as a handle to the allocated memory.  The memory is dynamically allocated.  In other words, at run-time, an amount of memory is requested and then allocated.  A handle is a value that can be used to selectively access an object as a whole (in this case, the object is the allocated memory).”)

5. The information processing apparatus according to claim 1, wherein the processor generates the object code to, after causing the units of data stored in the area of the N-dimensional fixed-length array to be stored in the area of the one-dimensional fixed-length array, generate a new N- dimensional fixed-length array, to store units of information of beginning addresses of areas corresponding to second to Nth dimensions of N dimensions of the generated new N-dimensional fixed-length array respectively in areas corresponding to first to N-1th dimensions of the N dimensions, to cause the units (¶24 “C99 declared arrays are either implemented as arrays of arrays, or by using index mapping expressions.  In either case, multi-dimensional array access is slow.  The array-of-arrays implementation uses a one-dimensional array to store references to other base addresses of sub-arrays in memory.  Each sub-array may contain references to other arrays, etc. The number of array dimensions defines the number of one-dimensional array accesses required to obtain the desired array element.  The index mapping approach performs calculations on sets of indices to map them onto an equivalent single index used to access an element from the one-dimensional array memory.  In this case, an additional multiply is required for each additional array dimension.”)

6. The information processing apparatus according to claim 1, further comprising a data cache coupled to the processor and the memory.  (See Cache memories 204, 206 in Fig. 2, and cached discussed in ¶¶72-74). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J BROPHY whose telephone number is (571)270-1642.  The examiner can normally be reached on Monday-Friday, 9am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







6/4/2021
/MATTHEW J BROPHY/Primary Examiner, Art Unit 2191